MEMORANDUM **
William Dutcher, a former Washington state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging he was denied community placement release. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to defendants because although Dutcher may have become eligible for a transfer to community custody status in lieu of an early release, it was within the discretion of the Department of Corrections to deny a community placement release, and Dutcher has no liberty interest in early release or community placement. See Greenholtz v. Inmates of Nebraska, 442 U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979) (“There is no constitutional or inherent right of a convicted person to be conditionally released before the expiration of a valid sentence.”).
*632Dutcher’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.